                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TARA DUGGAN, et al.,                             Case No. 19-cv-02562-JST
                                                        Plaintiffs,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP;
                                   9
                                                                                          ORDER CONTINUING MOTION
                                  10     TRI-UNION SEAFOODS LLC,                          HEARING
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable William H. Orrick for consideration of whether the case is related to Gardner v.

                                  15   StarKist Co., Case No. 19-cv-02561-WHO.

                                  16           The hearing on Defendant’s motion to dismiss, ECF No. 38, is continued to January 29,

                                  17   2020.

                                  18           IT IS SO ORDERED.

                                  19   Dated: December 2, 2019
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
